Ward, J.:
It is admitted in the pleadings and conceded in the case that the Central National Bank of Borne was a national banking association transacting its business at Borne, N. Y.
That for a number of years prior to the 1st day of December, 1893, and up to about the 19th day of December, 1894, John E^ Bielby was the duly appointed and acting cashier of the bank. That about December 1, 1893, William B. Cook of Borne made, a. general assignment for the benefit of his creditors to Bielby as assignee. Bielby accepted such trust and received money under the said assignment, which lie deposited in the said bank “ to the credit, of J. E. Bielby, assignee W. B. Cook.” That on the 24th day *85of September, 1894, there was deposited in the said bank to the credit of J. E. Bielby, assignee of W. B. Cook, a sum exceeding $4,600.
The trial court held and decided that all of the said deposits had been, paid to the said Bielby as assignee by the bank, except the sum of $132.16, with interest, which amounted at the time of the entry of judgment to $155.04, for which the plaintiff obtained judgment. The burden of showing the payment of this deposit rested with the defendant, and the question to be determined upon this review is whether the conclusions of the trial court are fairly supported by the evidence. This is an equitable action and this court will review the facts.
The Central National Bank of Rome became insolvent and passed into the hands of a receiver on the 2d day of January, 1895. Bielby, the cashier, had mismanaged the affairs of the bank, appropriated its funds, was tried, convicted and sent to prison, from whence he was brought as a witness to testify in the action. There was a teller and bookkeeper in the bank under the control of the cashier. On the 24tli and 25th of September, 1894, the teller was absent from the bank and Bielby performed his duties. On the twenty-fourth Bielby executed and put upon the spindle in the bank where paid checks were placed a check, as follqws:
“ Rome, N. Y., Sept. SAth, 1894.
“ Centbal National Bank :
“ Pay to the order of C..............................$4600, Forty Six hundred....................................dollars.'
“ J. E. BIELBY, Assignee
“ W. B. Cook.”
Bielby testified: “ I placed it (the check) over a spindle that is upon the teller’s desk of the bank. At the, time I drew that check I did not obtain any money. I did not ever receive any money upon that check. I did not on or after the 24th of September, 1894, receive, any money from the account of the Cook estate.”
U pon being asked for what purpose the check was drawn, he said it was “for the purpose of correcting the amount of cash carried by 'the teller in the vault as the reserve of the bank, * * *, The teller was counting as reserve in the vault of the bank a greater *86amount than the actual legal tender which was represented by the books, and that the bank examiner was expected at most ■ any time, and to correct that statement, or that apparent fact, I drew this check to .reduce that amount by the amount of the check. Q. Reduced it in what way ? * "" * A. The figures of the books, to. change the appearance of the books. This bank did not, in fact, part with anything upon the giving, or after the giving, of that check.”
He testified, also, that when a check was' in fact drawn by any person connected with the bank payable to “ 0.” it was paid without indorsement; that on the twenty-fifth he entered in the teller’s .scratch book in the bank the figures $3,500 and $21,800, which ' indicated the reserve of legal tender in the bank;. that under date of September 24, 1894, this book indicated a reserve of $26,400;-that the $3,500 was for legal tender that he had received from a friendly bank in anticipation of the bank examiner’s visit, making a reduction of the reserve the amount of the check, but adding to the reserve the legal tender received. The proper amount of reserve for the bank was about $25,000. Bielby further testified that there was carried in the reserve paper to the amount of $4,000 or $5,000 that was not legal tender, and that he was anxious that the bank éxaminer should not catch him carrying anything but legal tender • in the reserve.
Two witnesses testified in the case beside Bielby. They were Palmer, the bookkeeper, and Gillett, the teller of the bank. These witnesses did not contradict Bielby in essential particulars. Palmer testified that on September 25, 1894, he entered in a book in the bank, in which entries of payments of checks were made, the statement : “ J. E. Bielby, assignee of Oook, $4600.” That he had no recollection of seeing the check. The entry, however, was correct, and that he must have seen the check and got it from the spindle at the teller’s desk, but he knew nothing further of the transaction, or whether the check was actually paid.
Gillett testified that he had never counted the legal tender in the reserve but once, and that was when he assumed the duty of teller, three, or four years prior to the giving of. the check; that at that time- cash items were carried in the reserve, being checks of Bielby to the amount of about $4,600, and that these Were gotten out of *87the reserve sometime afterwards, by Bielby, and before the bank . examiner came. He does not assume to know what was carried in the reserve when the check was given, and to some extent he corroborates Bielby by testifying that there was a quantity of paper carried in the bank as cash items in an envelope of some $8,000, which passed into the hands of the receiver, and concerning which the receiver gave no evidence upon the trial. , The trial court, in addition to finding that Bielby while acting as such cashier and paying teller drew from the bank $4,600 by check, and that the same was charged against him as assignee of Cook, by his authority, on the books of the bank, also found that Bielby had never paid, as assignee to the creditors of Cook or otherwise, the said sum of $4,600.
The position of' the learned counsel for the defendant is that by the giving of the check and its entry upon the bank books as a payment of the amount due the creditors of Cook under the general assignment, which the bank had received through the assignee, it worked a payment to them ; and, therefore, the creditors have no claim upon the assets of the bank beyond the small amount allowed in the judgment appealed from. The giving of the check and the entries in the bank books do not constitute, in and of themselves, a payment; they may be and usually are evidences of a payment, but the question still remains, whether a payment was actually made. As we have seen, the creditors, in fact, never received payment of the money due to them which was deposited in the bank, nor did the acts of the cashier, in his juggling with the books of the bank for whatever purpose, whether to deceive the bank examiner or to hide his own defalcations, amount to such payment. (See Dykman v. Northbridge, 80 Hun, 258.)
It is true that Bielby acted in a double capacity of trustee for the creditors of Cook and as the executive and controlling officer of the bank, and it may be somewhat difficult to distinguish the exact responsibility which pertained to Mm in either capacity under the circumstances ; but, as the bank officer, his knowledge was the knowledge of the bank, his act in making the payment, or attempting to make it, was the act of the bank. (Kirsch v. Tozier, 143 N. Y. 390; Phillips v. Mercantile National Bank, 140 id. 556.) The check was executed by him as trustee. He knew, and the bank had notice from the check itself, that the attempted payment by the bheck, *88if such payment were intended, vyas a payment of trust funds, and the cestui que trust may follow trust funds into the assets of the hank and reclaim them as against the general creditors óf the bank. (Kirsch v. Tozier, supra ; Le Marchant v. Moore, 150 N. Y. 209, 218; Roca v. Byrne, 145 id. 186; Deobold v. Oppermann, 111 id. 531; Importers & Traders' Nat. Bank v. Peters, 123 id. 272; Suarez v. de Montigny, 1 App. Div. 494; affd., 153 N. Y. 678.)
Brit the evidence does not disclose that Bielby did convert the assignee fund represented by the check to his own use, but it fairly appears that the check and the entries upon the books, indicated the makeshift to avoid the vigilance of the bank examiner.
As we have seen, the burden of establishing a payment was upon the defendant, and the evidence does not satisfy us-of such payment.
The judgment should, therefore, be reversed and .a new trial granted, costs to the appellant to abide the event.
All concurred.
Judgment reversed and a new trial ordered; with costs to the appellant to abide the event.